DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         CITIZENS PROPERTY INSURANCE CORPORATION,
                         Appellant,

                                    v.

       ULTIMATE RESTORATION, LLC a/a/o DARRYL PAYNE,
                         Appellee.

                              No. 4D21-1697

                           [August 31, 2022]

   Appeal of a nonfinal order from the County Court for the Seventeenth
Judicial Circuit, Broward County; Corey A. Cawthon, Judge; L.T. Case
No. COSO20-011590.

  C. Ryan Jones and Scot Samis of Traub Lieberman Straus &
Shrewsberry LLP, St. Petersburg, for appellant.

  Marius L. Boeru of The Mineo Salcedo Law Firm, P.A., Davie, for
appellee.

PER CURIAM.

  Affirmed. See Trinchitella v. D.R.F., Inc., 584 So. 2d 35, 35 (Fla. 4th
DCA 1991) (“We cannot consider the issues raised for the first time in a
motion for rehearing in the trial court.”).

KLINGENSMITH, C.J., GROSS and GERBER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.